                         Case 4:19-cr-00100-JM Document 30 Filed 02/24/21 Page 1 of 5
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

              UNITED STATES OF AMERICA
                                 V.

                        LISA ANDERSON
                                                                                                                                                       FEB 2 4 2021

                                                                                                                                    ~~~ES~ ~~,: :
                                                                                     Case No. 4 :19-cr-00100-JM-1

                                                                                     ~:.::~::625-050
                                                                                                                          Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           --'-1~,~3,,__4-'--'1'-'5C--'1---=6~,---'-7__._,=a-'-'-n=d---=8'---_ _ ofthe term of supervision.
i!1'   was found in violation of condition(s) count(s)         2                                      after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                                            Violation Ended
1 - Standard (2)               Failure to submit monthly reports to probation officer                                                        06/30/2020

2 - Standard (5)                 Failure to notify probation officer of change of residence                                                  07/07/2020

3 - Standard (7)                Failure to notify probation officer of change of employment                                                  07/23/2020

4 - Special (14)(17)            Failure to reside at residential reentry facility as directed                                                04/22/2020

       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•      The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic cucumstances.

Last Four Digits of Defendant's Soc. Sec. No. : 0587                                                                         02/24/2021
                                                                                                                        e oflmposition of Judgment
Defendant's Year of Birth:            1983

City and State of Defendant's Residence:                                                                                    Signature of Judge
Little Rock, Arkansas
                                                                                             JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                        Case 4:19-cr-00100-JM Document 30 Filed 02/24/21 Page 2 of 5
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                                 Judgment-Page   -=2-    of   '   5
 DEFENDANT: LISA ANDERSON
 CASE NUMBER: 4:19-cr-00100-JM-1

                                                   ADDITIONAL VIOLATIONS

                                                                                                                        Violation
Violation Number               Nature of Violation                                                                      Concluded
5 - Special (15)                Failiure to participate in substance abuse treatment as directed                    06/30/2020

6 - Special (16)                Failure to participate in mental health treatment as directed                       07/21/2020

7 - Special (20)                Failure to submit restitution payments as directed                                  06/30/2020

8 - Special                     Failure to reside at chemical-free living facility as directed                      07/07/2020
                          Case 4:19-cr-00100-JM Document 30 Filed 02/24/21 Page 3 of 5
AO 245D (Rev. 09/19)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                   Judgment - Page   -~3- of   5
DEFENDANT: LISA ANDERSON
CASE NUMBER: 4:19-cr-00100-JM-1


                                                                IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
TEN (10) MONTHS with no term of supervised release to follow




     !il"   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends placement in the facility closest to the defendant's home so she can remain near her family.




     !il"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   ---------                     •    a.m.     •     p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                               By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
                        Case 4:19-cr-00100-JM Document 30 Filed 02/24/21 Page 4 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 5 - Criminal Monetary Penalties

                                                                                                               Judgment - Page       4      of   5
DEFENDANT: LISA ANDERSON
CASE NUMBER: 4:19-cr-00100-JM-1
                                           CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment               Restitution                       Fine                  AV AA Assessment*            JVT A Assessment**
TOTALS          $   0.00                    $   26,307.20                    $   0.00               $   0.00                     $   0.00


0    The determination ofrestitution is deferred until
                                                       ----
                                                            . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

0    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                               Total Loss***                               Restitution Ordered                 Priority or Percentage




TOTALS                               $
                                         - - - - - - -0.00
                                                      --                            - - - - - - - -0.00
                                                                                    $
                                                                                                    --

D    Restitution amount ordered pursuant to plea agreement $
                                                                                  - - - - - - --
O    The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be
     subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

~    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     ~ the interest requirement is waived for the              D      fine        @" restitution.
     O the interest requirement for the            D    fine          O restitution is modified as follows:


* Amy, Vicky, :ind Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No . 115-299.
** Justice for victims ofTraffickin_g Act of2015, Pub. L. No . 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                           Case 4:19-cr-00100-JM Document 30 Filed 02/24/21 Page 5 of 5

    AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                           Sheet 6 - Schedule of Payments

                                                                                                          Judgment - Page   _ 5__   of    5
  DEFENDANT: LISA ANDERSON
  CASE NUMBER:4:19-cr-00100-JM-1

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows :

A       It!'   Lump sum payment of$          26,307.20                   due immediately, balance due

               D not later than       _ _ _ _ _ _ _ _ _ _ _ , or
               D in accordance with D C,        D D, D E,or                        D F below); or
B       D Payment to begin immediately (may be combined with                      D C,       D D, or D F below); or
C       D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
               _ _ _ _ _ (e.g., months or years), to commence                _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D       D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
               _ _ _ _ _ (e.g., months or years), to commence                _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

E       D Payment during the term of supervised release will commence within         _ _ _ _ (e.g., 30 or 60 days) after release
               from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
F       ~      Special instructions regarding the payment of criminal monetary penalties:
          Restitution is due immediately and any unpaid balance will be payable during incarceration. During incarceration,
          the defendant will pay 50 percent per month of all funds that are available to her. During residential reentry
          placement, payments will be 10 percent of the defendant's gross monthly income. Restitution will be joint and
          several with any other person who has been or will be convicted on an offense for which restitution to the same
          victim on the same loss is ordered. The interest is waived.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the p_eriod of imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D      Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                       Joint and Several         Corresponding Payee,
       (including defendant number)                           Total Amount                         Amount                   if appropriate




D      The defendant shall pay the cost of prosecution.

D      The defendant shall pay the following court cost(s):

D      The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including
cost of prosecution and court costs.
